52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Paul GREENE, Plaintiff-Appellant,Christine Christopher, in her capacity as next friend toPaul Greene, Plaintiff,v.Eric TUCKER, individually and in his official capacity aspolice officer for the city of Chattanooga,Defendant-Appellee,Larry Shroyer, individually and in his official capacity aspolice officer for the city of Chattanooga, etal., Defendants.
No. 94-5844.
United States Court of Appeals, Sixth Circuit.
April 7, 1995.

1
Before:  JONES, NELSON and RONEY,* Circuit Judges.

ORDER

2
Paul Greene moves the court for the appointment of counsel to represent him on this appeal taken from a district court judgment entered upon a jury verdict in favor of defendant in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Greene filed his complaint by counsel in the district court alleging, inter alia, that defendant Tucker used excessive force when he shot plaintiff in the leg and in the forearm after plaintiff refused to be taken into custody pursuant to a commitment warrant for the purpose of a mental illness evaluation.  After the action was dismissed with respect to various defendants, the case proceeded to a jury trial with respect to defendant Tucker.  At the close of evidence, the jury returned a verdict for defendant, and the district court entered a judgment for defendant.  This timely appeal followed.


4
On appeal, plaintiff is proceeding pro se and contends that his attorney did not adequately present evidence in his favor, and that defendant used excessive force against him.  Defendant responds that plaintiff's claims are without merit.


5
First, plaintiff's claims that his attorney's performance at trial was deficient are wholly unsubstantiated and without merit.  Second, plaintiff's contention that defendant used excessive force, insofar as the claim can be construed as a challenge to the sufficiency of the evidence supporting the jury's verdict, lacks merit.  Review of the trial transcript reveals that more than adequate evidence supports the jury's verdict.


6
Accordingly, the motion for counsel is denied, and the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul H. Roney, Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation